


Exhibit 10.64
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “*****” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.


EXECUTION COPY
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of August 21, 2014, is entered into by and among WELLSTAT
DIAGNOSTICS, LLC, a Delaware limited liability company (the “Borrower”), and PDL
BIOPHARMA, INC., a Delaware corporation (“PDL”), in its capacity as lender (in
such capacity, the “Lender”), and in its capacity as agent (in such capacity,
the “Agent”).
W I T N E S S E T H
WHEREAS, the Borrower, the Lender and the Agent have entered into that certain
Amended and Restated Credit Agreement, dated as of August 15, 2013 (as may have
been amended, modified, or amended and restated from time to time, the “Credit
Agreement”);
WHEREAS, on June 23, 2014 Borrower and Lender entered into the First Amendment
to Amended and Restated Credit Agreement (the “First Amendment”)
WHEREAS, at the Borrower’s request, the Lender now desires to make a
Discretionary Advance (as defined below) to the Borrower in the amount of $*****
(the “Current Discretionary Advance Amount”), and to have the ability to make
additional Discretionary Advances after the date hereof so long as the aggregate
principal amount of the Current Discretionary Advance Amount and all
Discretionary Advances made after the date hereof does not conflict with Section
5.4(a)(1) of the Intercreditor Agreement.
WHEREAS, the Borrower, Lender, and Agent desire to amend the Credit Agreement to
reflect the foregoing transaction.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
1.1    Definitions. Unless otherwise defined herein or the context otherwise
requires, capitalized terms used and not defined in this Second Amendment,
including its preamble and recitals, have the meanings ascribed to such terms in
the Credit Agreement.



--------------------------------------------------------------------------------






ARTICLE II.
AMENDMENTS
2.1    Amendments. Upon satisfaction of the conditions set forth in Article III
hereof, the Credit Agreement is hereby amended as follows:
(a)    The following definition in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Loans” means (i) the Initial Term Loan and (ii) any Discretionary Advances.
(b)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition in alphabetical order:
“Discretionary Advances” means all credit extended by the Lender in its sole
discretion to the Borrower following the Closing Date. For the avoidance of
doubt, the advances from the Lender to the Borrower after the Closing Date (and
on or prior to August 15, 2013) in the amount of $***** are deemed to be
Discretionary Advances.
(c)    Section 2.1.1 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“2.1.1. Loans. On the terms and subject to the conditions of this Agreement, the
Lender previously agreed to lend to the Borrower on the Closing Date the entire
amount of its Commitment, after which the Commitment was terminated. After the
Closing Date, the Lender agreed to make certain Discretionary Advances to the
Borrower and may agree, in its sole discretion, to make further Discretionary
Advances from time to time in an amount not to exceed the amounts permitted by
Section 5.4(a)(1) of the Intercreditor Agreement.”
ARTICLE III.
CONDITIONS TO EFFECTIVENESS
This Second Amendment shall be and become effective on the date (the “Second
Amendment Effective Date”) all of the conditions set forth in this ARTICLE III
shall have been satisfied (or waived by the Agent and the Lender in accordance
with Section 10.1 of the Credit Agreement):
3.1    Counterparts. The Agent shall have received counterparts of this Second
Amendment, which shall be collectively executed by each of the Borrower, the
Lender and the Agent.
3.2    Fees and Expenses. The Agent shall have received reimbursement of any
costs and expenses (including fees and expenses of counsel to the Agent and the
Lender) incurred by it or the Lender relating to this Second Amendment and the
transactions contemplated hereby.
3.3    Representations and Warranties. Other than with respect to the Existing
Events of Default (as defined in the First Amendment), the representations and
warranties contained in the Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the date hereof as if made on the date hereof.

2

--------------------------------------------------------------------------------




3.4    Event of Default. Other than the Existing Events of Default, no Event of
Default shall have occurred and be continuing under the Credit Agreement and no
Event of Default shall result from execution and delivery of this Second
Amendment and the consummation of the transactions contemplated herein.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
4.1    Representations and Warranties. In order to induce the Agent and the
Lender to enter into this Second Amendment, the Borrower hereby represents and
warrants to the Agent and the Lender that as of the date hereof and after giving
effect to this Second Amendment:
(a)    The Borrower is a limited liability company validly existing and in good
standing under the laws of the State of Delaware. The Borrower is duly
authorized to execute and deliver this Second Amendment and the performance by
the Borrower of the Credit Agreement, as amended hereby, has been duly
authorized by all necessary action, and the Borrower has all requisite power,
authority and legal right to execute, deliver and perform this Second Amendment
and the Credit Agreement, as amended hereby.
(b)    The execution, delivery and performance by the Borrower of this Second
Amendment do not and will not (i) require any consent or approval of any
Governmental Authority, (ii) conflict with (x) any provision of Applicable Law,
(y) the charter, by-laws, limited liability company agreement, partnership
agreement or other organizational documents of any Loan Party or (z) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon any Loan Party or any of their respective
properties or (iii) require, or result in, the creation or imposition of any
Lien on any asset of the Borrower or any other Loan Party.
(c)    Each of this Second Amendment and the Credit Agreement, as amended
hereby, is the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.
ARTICLE V.
MISCELLANEOUS
5.1    Loan Document. This Second Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
5.2    Effect of Amendment. Except as expressly set forth herein, this Second
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to any future consent, to, or
waiver, amendment, modification or other change of, any of the terms or
conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All

3

--------------------------------------------------------------------------------




references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.
5.3    Reaffirmation. The Borrower hereby reaffirms its obligations under each
Loan Document to which it is a party. The Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document, to the Agent, as collateral security for
the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof.
5.4    Counterparts. This Second Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Second Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
5.5    Construction; Captions. Each party hereto hereby acknowledges that all
parties hereto participated equally in the negotiation and drafting of this
Second Amendment and that, accordingly, no court construing this Second
Amendment shall construe it more stringently against one party than against the
other. The captions and headings of this Second Amendment are for convenience of
reference only and shall not affect the interpretation of this Second Amendment.
5.6    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (as permitted under the Credit Agreement).
5.7    GOVERNING LAW. THIS SECOND AMENDMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
THE CHOICE OF LAW RULES THEREOF).
5.8    Severability. The illegality or unenforceability of any provision of this
Second Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Second Amendment or any instrument or agreement required
hereunder.
5.9    Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Second Amendment, Borrower hereby releases and
discharges the Lender and the Agent and their affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, consultants and
attorneys (each, a “Released Person”) of and from any and all other claims,
suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which Borrower
ever had or now has against the Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of the Agent,
any Lender or any other Released Person relating to the Credit

4

--------------------------------------------------------------------------------




Agreement or any other Loan Document on or prior to the date hereof; provided
however, that this release shall not apply to future claims or causes of action
by the Borrower.
5.10    Affirmation. Subject only to the limitations set forth in the Second
Amendment, the Agent shall have the right to enforce its liens on the assets of
all parties then liable to Agent, including without limitation the assets of
Borrower and the equity in Borrower. Borrower acknowledges and agrees that in
order to preserve the value of the assets of Borrower and the value of the
equity in Borrower, Agent has the right to enforce its lien on the License
Agreement or on the equity in Borrower, in a manner that is intended to comply
with the provisions of the ROFR Provisions, and to avoid termination of the
License Agreement pursuant to Section 5.3 of the License Agreement. Therefore,
Borrower acknowledges and agrees that any steps taken by Agent to comply with
such provisions in connection with the enforcement of Agent’s lien on the
License Agreement and/or the equity of the Borrower, including without
limitation contacting the Licensor, are commercially reasonable and Borrower and
Holders agree to cooperate fully and completely with any such actions, in either
case in connection with a disposition of the Collateral pursuant to the UCC,
(along with any back up or explanatory material or analysis related thereto
reasonably requested by the Agent). Borrower and Holders agree that it is
appropriate for Agent to take the steps set forth in Exhibit “B” attached to the
First Amendment, as part of a commercially reasonable sale and that while Agent
reserves its right to proceed without taking any or all such steps, Borrower and
Holders stipulate and agree that it would be commercially reasonable for the
Agent to take each of such steps and if Agent elects to so proceed Borrower and
Holders will cooperate with such efforts, provide Agent with all information
needed to so proceed, and grant to Agent a Power of Attorney substantially in
the form as attached as Exhibit “C” to the First Amendment to take such actions.
[Signature page follows]



5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first above
written.
BORROWER:
WELLSTAT DIAGNOSTICS, LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Member
LOAN PARTIES:
WELLSTAT BIOCATALYSIS, LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Member


WELLSTAT BIOLOGICS CORPORATION
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Director
WELLSTAT IMMUNOTHERAPEUTICS, LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Member
WELLSTAT MANAGEMENT COMPANY, LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Member


HYPERION CATALYSIS INTERNATIONAL
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: President
WELLSTAT AVT INVESTMENT LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter

[SIGNATURE PAGE TO SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------






Title: Managing Member


WELLSTAT THERAPEUTICS CORPORATION
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Director
WELLSTAT VACCINES, LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Managing Member


HEBRON FARMS, INC.
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Secretary/Treasurer
SJW PROPERTIES, INC.
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Secretary/Treasurer
HVF, INC.
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Secretary/Treasurer
NHW, LLC
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Secretary/Treasurer


DUCK FARM, INC.
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title: Secretary/Treasurer
WELLSTAT OPHTHALMICS CORPORATION
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter

[SIGNATURE PAGE TO SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------






Title: Managing Director


WELLSTAT THERAPEUTICS EU LIMITED
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title:
HYPERION CATALYSIS EU LIMITED
By:__/s/ Nadine Wohlstadter        
Name: Nadine Wohlstadter
Title:
/s/ Nadine Wohlstadter        
NADINE WOHLSTADTER


/s/ Samuel J. Wohlstadter        
SAMUEL J. WOHLSTADTER


LENDER:
PDL BIOPHARMA, INC.,
a Delaware corporation
By:__/s/ Chris Stone _            
Name: Chris Stone
Title: Vice President and General Counsel


AGENT:
PDL BIOPHARMA, INC.,
a Delaware corporation
By:__ /s/ Chris Stone _            
Name: Chris Stone
Title: Vice President and General Counsel



[SIGNATURE PAGE TO SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT]